The following opinion was filed October 6, 1914:
Pee OuRiAsr.
A motion for a rehearing herein which has been duly submitted is denied; the first ground of the decision, however, was not warranted by the record. Though a long period had elapsed between the entry of the order dismissing the appeal and the one refusing to set it aside, it appears that the term of court had been kept open in the meantime.
The time had expired for taking an appeal from the first *142order when the second was entered. Therefore, mere error in respect to the former could not he reached by appealing from the latter, as counsel for respondent contended at first and still contend. Van Steenwyck v. Miller, 18 Wis. 320. As there said if such were not the case the statute limiting the time to appeal from orders would he wholly nullified.